Exhibit 10.64

 

 

FIRST AMENDMENT TO LOAN AGREEMENT

 

THIS FIRST AMENDMENT TO LOAN AGREEMENT (this “Amendment”) dated as of
February 25, 2008, but effective as of December 31, 2007, is entered into by and
between EAST GARRISON PARTNERS I, LLC, a California limited liability company
(“Borrower”), and RFC CONSTRUCTION FUNDING, LLC, a Delaware limited liability
company (“Lender”), as successor in interest to and assignee of RESIDENTIAL
FUNDING COMPANY, LLC, a Delaware limited liability company (“RFC”).

RECITALS

A. Borrower and RFC (whose interest has been assigned to Lender) entered into
that certain Loan Agreement dated as of January 30, 2007 (as amended, restated
or otherwise modified from time to time, the “Loan Agreement”), pursuant to the
terms of which RFC (whose interest has been assigned to Lender) made a revolving
loan to Borrower (the “Loan”) in the maximum principal amount of Seventy-Five
Million Dollars ($75,000,000) to finance the acquisition and development of that
certain residential housing community commonly known as East Garrison.

B. Borrower has requested that Lender amend the Loan Agreement by modifying the
financial covenants pertaining to William Lyon Homes, Inc., a California
corporation (“Lyon Homes”), set forth in Section 5.5(b) of the Loan Agreement.

C. As a condition to granting Borrower’s requests, Lender has required, among
other things, the execution and delivery of this Amendment by Borrower.

D. Unless otherwise defined herein, capitalized terms used herein shall have the
meanings given those terms in Loan Agreement.

AGREEMENT

NOW THEREFORE, in consideration of the foregoing Recitals and the covenants and
conditions, representations and warranties contained herein, the parties hereto
agree as follows:

Section 1 Amendment to Loan Agreement

(a) The following definition is hereby added to Section 1.1 of the Loan
Agreement:

“Subsidiary” means, with respect to any Person, (i) any corporation more than
50% of the outstanding securities having ordinary voting power of which shall at
the time be owned or controlled, directly or indirectly, by such Person or by
one or more of its Subsidiaries or by such Person and one or more of its
Subsidiaries, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization more than 50% of the ownership
interests having ordinary voting power



--------------------------------------------------------------------------------

of which shall at the time be owned or controlled, directly or indirectly, by
such Person or by one or more of its Subsidiaries or by such Person and one or
more of its Subsidiaries.

(b) Section 5.5(b) of the Loan Agreement is hereby amended in its entirety to
read as follows:

(b) As to Lyon Homes:

(1) Tangible Net Worth. Lyon Homes and its Subsidiaries (including Borrower)
will at all times maintain a Tangible Net Worth in an amount equal to or in
excess of $175,000,000.

(2) Ratio of Total Liabilities to Tangible Net Worth. Lyon Homes and its
Subsidiaries (including Borrower) will maintain a ratio of Total Liabilities
(exclusive of consolidated liabilities of variable interest entities) to
Tangible Net Worth of not more than (i) 5.00 to 1.00 at all times through and
including December 31, 2008, and (ii) 3.50 to 1.00 at all times from and after
January 1, 2009.

(c) Section 8.1(24) of the Loan Agreement is hereby amended in its entirety to
read as follows:

(24) any two (2) or more of Thomas J. Mitchell, Douglas F. Bauer, Richard S.
Robinson, Michael D. Grubbs or William H. Lyon shall cease to be employed by
Lyon Homes or Borrower on a continuous and full time basis with power and
responsibility to manage the material day to day operations of Lyon Homes,
Borrower and their respective Subsidiaries.

Section 2 Conditions Precedent to Effectiveness of this Amendment

This Amendment shall become effective when Lender shall have received each of
the following items in form and content acceptable to Lender:

(a) this Amendment, duly executed on behalf of Borrower and duly consented to by
Guarantor;

(b) the First Amendment to and Reaffirmation of Completion Guaranty, duly
executed on behalf of Guarantor (the “Guaranty Amendment”); and

(c) such other items as Lender shall require.

Section 3 Representations and Warranties of Borrower

Borrower represents, warrants and agrees that: (i) there exists no Potential
Default or Event of Default under the Loan Documents; (ii) the Loan Documents
continue to be the legal, valid and binding agreements and obligations of
Borrower, enforceable in accordance with their

 

-2-



--------------------------------------------------------------------------------

terms, as modified herein; (iii) Lender is not in default under any of the Loan
Documents; (iv) Borrower does not have any offset or defense to its performance
or obligations under any of the Loan Documents; (v) the representations
contained in the Loan Documents remain true and accurate in all respects; and
(vi) there has been no Material Adverse Change from the date of any of the Loan
Documents to the date of this Amendment.

Section 4 No Defenses

Borrower hereby agrees and stipulates that Borrower has no defenses, affirmative
defenses, rights to offset, or counterclaims against the exercise of any of the
rights or remedies of Lender under the Loan Documents or under applicable law.

Section 5 Release of Claims

In consideration of the foregoing, Borrower, on its own behalf and on behalf of
its partners, subsidiaries, parent companies and Affiliates, hereby releases,
remises, acquits and forever discharges Lender, RFC and their respective
employees, agents, representatives, consultants, attorneys, fiduciaries,
servants, officers, directors, partners, predecessors, successors, assigns, and
Affiliates (all of the foregoing hereinafter called the “Released Parties”),
from any and all actions, causes of action, judgments, executions, suits,
cross-complaints, assertions, controversies, debts, claims, demands,
liabilities, obligations, indebtedness, breaches of contract, breaches of duty,
damages, losses, costs, and expenses of any and every character, known or
unknown, suspected or unsuspected, liquidated or unliquidated, absolute or
contingent, direct and/or indirect, at law or in equity, of whatsoever kind or
nature, whether heretofore or hereafter arising, for or because of any matter or
things done, omitted or suffered to be done by any of the Released Parties prior
to and including the Effective Date, in any way directly or indirectly arising
out of or in any way connected to this Amendment, the Loan, the Loan Documents,
the transactions contemplated by the Loan Documents and/or the lending
relationship between Borrower, Lender and/or RFC (all of the foregoing being
hereinafter collectively referred to as the “Released Matters”).

Borrower acknowledges that it has consulted with counsel and with such other
experts and advisors as it has deemed necessary in connection with the
negotiation, execution and delivery of this Amendment, including without
limitation the release contained herein and the provisions of California Civil
Code Section 1542, as set forth below, and with the benefit of advice of such
counsel, hereby waives the protection afforded by such statute:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing a release, which if known
by him must have materially affected his settlement with the debtor.”

Borrower represents and warrants to Lender and RFC that it has not purported to
transfer, assign, pledge or otherwise convey any of its right, title or interest
or convey any right, title or interest of it in any Released Matter to any other
person or entity and that the foregoing constitutes a full and complete release
of all Released Matters.

 

-3-



--------------------------------------------------------------------------------

Section 6 Effect on Documents

Except as expressly modified by this Amendment, the Loan Agreement shall
otherwise be unchanged and shall remain in full force and effect and Borrower
ratifies and reaffirms all of the obligations of Borrower thereunder. All
references in other Loan Documents to (i) the Loan Agreement shall be deemed to
refer to the Loan Agreement as amended by this Amendment, and (ii) the Guaranty
shall be deemed to refer to the Guaranty as amended by the Guaranty Amendment.

Section 7 Execution in Counterparts

This Amendment may be executed in any number of counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have executed this Amendment as of the
date first written above by and through their duly authorized representatives.

BORROWER:

EAST GARRISON PARTNERS I, LLC,

a California limited liability company

By:  Lyon East Garrison Company I, LLC,

        a California limited liability company,

        its co-managing member

By: William Lyon Homes, Inc.,

       a California corporation,

       its sole member

By: /s/ Michael D. Grubbs                

Name: Michael D. Grubbs                

Title: Senior Vice President             

By: /s/ Richard S. Robinson              

Name: Richard S. Robinson              

Title: Senior Vice President              

By: Woodman Development Company, LLC,

        a California limited liability company,

        its co-managing member

By: Woodman Development Company,

       Inc., a California corporation,

       its managing member

By: /s/ John K. Anderson                    

Name: John K. Anderson                    

Title: President                                    

 

-5-



--------------------------------------------------------------------------------

LENDER:

RFC CONSTRUCTION FUNDING, LLC,

a Delaware limited liability company

By: /s/ Peter Fischer                                    

Name: Peter Fischer                                    

Title: Assistant Vice President                    

 

-6-